DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/19/2022.
Claims 1, 12, 17 are amended.
Claims 2, 13, 18 are cancelled.
Claims 1, 3 – 12, 14 – 17, 19, 20 are presented for examination.
Claims 1, 3 – 12, 14 – 17, 19, 20 are found to be allowable. 
	

Response to Arguments
Claim Rejections - 35 USC § 103
The Applicant has amended the independent claims and it is found that they amendment has overcome the rejection under 35 USC 103. The rejections are withdrawn.

End Response to Arguments

Allowable Subject Matter
Claims 1, 3 – 12, 14 – 17, 19, 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teaches the limitations of the claims as outlined in the previous Office action, none of these references taken either alone or in combination with the prior art of record disclose “… wherein the databases are accessible using a blockchain distributed ledger…”in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN S COOK/Primary Examiner, Art Unit 2146